Filed 6/29/16 P. v. Hernandez CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B269200

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA140275)
         v.

CARLOS HERNANDEZ HERNANDEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Peter
Espinoza, Judge. Affirmed.
         Buckley & Buckley and Christian C. Buckley for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Carlos Hernandez Hernandez, appeals from an October 23, 2015
judgment, entered after he plead no contest to a deadly weapon assault charge. We
affirm the judgment.
       On September 12, 2015, the 16-year-old victim, was walking along a street in
Lakewood when a vehicle stopped nearby. Three males including defendant stepped out
of the vehicle. The victim was repeatedly asked where he was from. Defendant was the
individual repeatedly posing that question to the victim. Another male hit the victim in
the knee with a baseball bat. The victim fell to the ground. Defendant then pointed a
knife at the victim. The victim was repeatedly asked where he was from. Again,
defendant was the individual repeatedly asking that question concerning where the victim
was from. In addition, defendant threatened to cut the victim. Defendant stated he was
from “LGS” during the attack. After the victim yelled for help, all three males entered
their vehicle and drove away.
       Later, the victim identified defendant in a photographic lineup. Defendant agreed
to come to the Lakewood Sheriff’s Station to talk to several detectives where he was
arrested on October 6, 2015. Upon questioning, defendant stated “LGS” stands for
“Lakewood Gangja Smokers.” Defendant claimed he quit the gang three weeks earlier.
       On October 22, 2015, defendant entered a no-contest plea to one count of deadly
weapon assault in violation of Penal Code section 245, subdivision (a)(1). Defendant
was sentenced under the terms of the plea agreement to three years in prison. Defendant
was awarded 32 days of presentence credit, consisting of 16 days of actual custody and
16 days of conduct credits. The trial court imposed a: $300 restitution fine; $40 court
operations assessment; $30 criminal conviction assessment; and suspended $300 parole
revocation restitution fine.
       Defendant filed a timely notice of appeal on December 16, 2015. In addition,
defendant requested issuance of a probable cause certificate. The trial court denied
defendant’s probable cause certificate issuance request. On February 22, 2016, the
Administrative Presiding Justice of this district issued an order limiting the appeal to non-


                                             2
certificate issues because defendant did not obtain a probable cause certificate. On
March 22, 2016, we appointed counsel to represent defendant. After examination of the
record, appointed appellate counsel has filed a brief in which no issues are raised.
Instead, appointed appellate counsel has asked us to independently review the entire
record on appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436, 441-442. (See
Smith v. Robbins (2000) 528 U.S. 259, 264.) On April 20, 2016, we advised defendant he
had 30 days within which to submit by brief or letter any contentions or argument he
wished this court to consider. No response has been received.
       We have examined the entire record in accordance with People v. Wende, supra,
25 Cal.3d at pages 441-442. Neither appointed appellate counsel nor defendant has
identified any non-certificate issue for our review. We agree with appointed appellate
counsel that no arguable issue exists on appeal.
       The judgment is affirmed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.



We concur:



       KRIEGLER, J.



       RAPHAEL, J. *




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3